DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to methods and systems, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time; receiving a second set of data about a user, the second set of data representing user intake of a substance with respect to time; and aligning the first and second sets of data with respect to time and displaying the first and second sets of data in one data visualization, wherein the second set of data is displayed such that an indicator of substances that tend to increase the analyte value is displayed below the first set of data, and an indicator of substances that tend to decrease the analyte value are displayed above the first set of data.
Independent claim 5 recites receiving a set of data about a user, the first set of data representing a glucose concentration value with respect to time; receiving at least one threshold value; and displaying the set of data such that the abscissa is time and the ordinate is the glucose concentration value, wherein the displaying is such that values of the glucose concentration value above the threshold are displayed using a different format than values of the glucose concentration value below the threshold.
Independent claim 13 recites receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time; receiving a second set of data about a user, the second set of data representing user intake of a substance with respect to time; and aligning the first and second sets of data with respect to time; and displaying the first and second sets of data in one data visualization, wherein the second set of data is displayed such that an indicator of substances that tend to increase the analyte value is displayed below the first set of data, and an indicator of substances that tend to decrease the analyte value are displayed above the first set of data.
Independent claim 17 recites receiving a set of data about a user, the first set of data representing a glucose concentration value with respect to time; and receiving at least one threshold value; and displaying the set of data such that the abscissa is time and the ordinate is the glucose concentration value, wherein the displaying is such that values of the glucose concentration value above the threshold are displayed using a different format than values of the glucose concentration value below the threshold.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention “relates to data processing of medical measurements of a host” (see: specification paragraph 2) particularly “in the field of diabetes management” (see: specification paragraph 11). The invention to the “design of the report may accommodate a variety of user types and use cases” (see: specification paragraph 14) such as “to guide a doctor-patient conversation” (see: specification paragraph 15). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because, for example, when “important recognized patterns could be buried in a report because of the set format”, a problem exists when reporting important information to a user because “[n]ot only could a user expend considerable time and effort in recognizing the information, but a user could miss the important information altogether” (see: specification paragraph 7). The invention also addresses these problems by “provid[ing] a useful tool for patients/users and health care providers/practitioners (“HCP”s) and caregivers to guide disease management” (see: specification paragraph 67). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a continuous analyte sensor configured for… a processor configured for… a display configured for” (claim 13), “a processor configured for… a display configured for” (claim 16), “a continuous glucose sensor configured for… a display configured for” (claim 17), “a display configured for” (claim 18), “a continuous glucose sensor configured for…a display configured for” (claim 19), “a continuous glucose sensor configured for…a display configured for” (claim 20) are additional elements that are recited at a high level of generality (e.g., the “processor” aligns the first and second sets of data with respect to time through no more than a statement than that it is “configured for” the claimed function) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The claims recite the additional elements of “a continuous glucose sensor configured for” (claims 13 and 19), which could also be considered nominal or tangential additions to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 125, where “The terms "microprocessor" and "processor" as used herein are broad terms and are to be given their ordinary and customary meaning to a person of ordinary skill in the art (and are not to be limited to a special or customized meaning), and furthermore refer without limitation to a computer system, state machine, and the like that performs arithmetic and logic operations using logic circuitry that responds to and processes the basic instructions that drive a computer.”
Paragraph 138, where “The term "continuous analyte (or glucose) sensor" as used herein is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and is not to be limited to a special or customized meaning), and furthermore refers without limitation to a device that continuously or continually measures a concentration of an analyte, for example, at time intervals ranging from fractions of a second up to, for example, 1, 2, or 5 minutes, or longer…”
Paragraph 139, where “The term "continuous analyte (or glucose) sensing" as used herein is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and is not to be limited to a special or customized meaning), and furthermore refers without limitation to the period in which monitoring of an analyte is continuously or continually performed, for example, at time intervals ranging from fractions of a second up to, for example, 1, 2, or 5 minutes, or longer.”
Paragraph 150, where “In this exemplary environment, a host having diabetes is monitored by several different caregivers. The host has a continuous glucose monitoring system, such as the DexCom G4® Platinum continuous glucose monitoring system, commercially available from DexCom, Inc., which provides measurements of the host's glucose levels on a display device, such as the DexCom G4® Platinum Receiver, also commercially available from DexCom, Inc.”
Paragraph 165, where “An aspect of systems and methods according to present principles is the dynamic generation of reports, and these reports can be displayed on the screen of a computing device such as a computer or smart phone, and may also be printed for placement in a patient file and/or to guide a doctor-patient conversation…”
Paragraph 324, where “Fig. 47 is a schematic view of a receiver or monitor 2550 including representations of estimated glucose values on its user interface. The monitor 2550 comprises systems to receive, process, and display sensor data from the glucose sensor (e.g., 2450), such as described herein. Particularly, the monitor 2550 can be a mobile phone type device, for example, and comprise a user interface that has a physical button 730 and a display screen 732, as well as one or more input/output (1/0) devices, such as one or more buttons and/or switches, which when activated or clicked perform one or more functions. In the illustrated embodiment, the electronic device is a smartphone, and the display 732 comprises a touchscreen, which also functions as an 1/0 device. In some embodiments, the user interface can also include a keyboard, a speaker, and a vibrator. The functions of the monitor or smart phone can also be implemented as functions within an application running on a tablet computer, laptop computer, desktop computer, or like device. In other embodiments, the receiver may comprise a device or devices other than a smartphone, such as a smartwatch, a tablet computer, a mini-tablet computer, a handheld personal digital assistant (PDA), a game console, a multimedia player, a wearable device, such as those described above, a screen in an automobile or other vehicle, a dedicated receiver device, etc. In any case, the display screen of such computing environments may be employed to display dynamically created reports, and the computing environment may further be employed to print the dynamic reports noted herein.”
Paragraph 332, where “In some implementations, the continuous analyte sensor system includes a DexCom G4® Platinum glucose sensor and transmitter commercially available from DexCom, Inc., for continuously monitoring a host's glucose levels.”
Pragraph 336, where “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure (such as the blocks of Fig. 48) may be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array signal (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components or any combination thereof designed to perform the functions described herein. A general purpose processor may be a microprocessor, but in the alternative, the processor may be any commercially available processor, controller, microcontroller or state machine. A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration.”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-4, 6-12, 14-16, and 18-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2014/0068487 to Steiger.

As per claim 1, Steiger teaches a method of displaying data pertaining to user intake of a one or more units of a substance, comprising: 
receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time (see: Steiger, Fig. 3; and paragraph 33, 48, 49, 56, 63, and 83, is met by a glucose meter including measurement engine 138 and biosensor 140 that provide a biomarker value for anaytes such as glucose, heart rate, blood pressure measurement, etc., where the data is provided over the course of time periods such as breakfast); 
receiving a second set of data about a user, the second set of data representing user intake of a substance with respect to time (see: Steiger, paragraph 61-64 and 83, is met by carbs, bolus, insulin amount and time); and 
aligning the first and second sets of data with respect to time and displaying the first and second sets of data in one data visualization (see: Steiger, Fig. 2-6; and paragraph 61-64 and 83, is met by display of meal comparison analysis with windows for at least breakfast and lunch, where glucose data, bolus data, and carbohydrate data can be displayed contemporaneously without obscuring one another), 
wherein the second set of data is displayed such that an indicator of substances that tend to increase the analyte value is displayed below the first set of data, and an indicator of substances that tend to decrease the analyte value are displayed above the first set of data (see: Steiger, Fig. 2-6; and paragraph 61-64 and 83, is met by bolus icons 220 for indicating a bolus amount and a bolus time, and carbohydrate icons 228 for indicating a carbohydrate amount and a carbohydrate time, such that glucose data, bolus data, and carbohydrate data can be displayed contemporaneously without obscuring one another).

As per claim 2, Steiger teaches the invention as claimed, see discussion of claim 1, and further teaches: 
wherein the second set of data further represents user intake of one or more units of the substance with respect to time and wherein the second set of data is displayed such that substances that tend to increase the analyte value are displayed as individual units with a quantity according to the user intake and below the first set of data, and substances that tend to decrease the analyte value are displayed as individual units with a quantity according to the user intake and above the first set of data (see: Steiger, Fig. 2-6; and paragraph 61-64 and 83, is met by bolus icons 220 for indicating a bolus amount and a bolus time, and carbohydrate icons 228 for indicating a carbohydrate amount and a carbohydrate time, such that glucose data, bolus data, and carbohydrate data can be displayed contemporaneously without obscuring one another).

As per claim 3, Steiger teaches the invention as claimed, see discussion of claim 2, and further teaches: 
wherein the first set of data represents a signal trace of glucose concentration and the second set of data represents insulin intake and/or carbohydrate ingestion, wherein units of insulin intake are displayed above the signal trace, whereby the units of insulin intake appear to push down on the signal trace, and wherein units of carbohydrate ingestion are displayed below the signal trace, whereby the units of carbohydrate ingestion appear to push up on the signal trace (see: Steiger, Fig. 2-6; and paragraph 61-64 and 83, is met by bolus icons 220 for indicating a bolus amount and a bolus time, and carbohydrate icons 228 for indicating a carbohydrate amount and a carbohydrate time, such that glucose data, bolus data, and carbohydrate data can be displayed contemporaneously without obscuring one another).

As per claim 4, Steiger teaches the invention as claimed, see discussion of claim 1, and further teaches: 
receiving a basal value of a medicament, and displaying an indicator of the basal value on the one data visualization (see: Steiger, Fig. 6 and 8; and paragraph 76 and 98-99, is met by the basal graphical object being displayed indicative of a basal rate of insulin injected over time).

As per claim 13, Steiger teaches a system for displaying data pertaining to user intake of a one or more units of a substance, comprising: 
a continuous analyte sensor configured for (see: Steiger, Fig. 3; and paragraph 33, 48, 49, 56, 63, and 83, is met by a glucose meter including measurement engine 138 and biosensor): 
receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time (see: Steiger, Fig. 3; and paragraph 33, 48, 49, 56, 63, and 83, is met by a glucose meter including measurement engine 138 and biosensor 140 that provide a biomarker value for anaytes such as glucose, heart rate, blood pressure measurement, etc., where the data is provided over the course of time periods such as breakfast); 
receiving a second set of data about a user, the second set of data representing user intake of a substance with respect to time (see: Steiger, paragraph 61-64 and 83, is met by carbs, bolus, insulin amount and time); and 
a processor configured for aligning the first and second sets of data with respect to time (see: Steiger, Fig. 2-6; and paragraph 38-42, 61-64, and 83, is met by processor and display of meal comparison analysis with windows for at least breakfast and lunch, where glucose data, bolus data, and carbohydrate data can be displayed contemporaneously without obscuring one another); and 
a display configured for displaying the first and second sets of data in one data visualization, wherein the second set of data is displayed such that an indicator of substances that tend to increase the analyte value is displayed below the first set of data, and an indicator of substances that tend to decrease the analyte value are displayed above the first set of data (see: Steiger, Fig. 2-6; and paragraph 61-64 and 83, is met by bolus icons 220 for indicating a bolus amount and a bolus time, and carbohydrate icons 228 for indicating a carbohydrate amount and a carbohydrate time, such that glucose data, bolus data, and carbohydrate data can be displayed contemporaneously without obscuring one another).

As per claim 14, Steiger teaches the invention as claimed, see discussion of claim 13, and further teaches: 
wherein the second set of data further represents user intake of one or more units of the substance with respect to time and wherein the second set of data is displayed such that substances that tend to increase the analyte value are displayed as individual units with a quantity according to the user intake and below the first set of data, and substances that tend to decrease the analyte value are displayed as individual units with a quantity according to the user intake and above the first set of data (see: Steiger, Fig. 2-6; and paragraph 61-64 and 83, is met by bolus icons 220 for indicating a bolus amount and a bolus time, and carbohydrate icons 228 for indicating a carbohydrate amount and a carbohydrate time, such that glucose data, bolus data, and carbohydrate data can be displayed contemporaneously without obscuring one another).

As per claim 15, Steiger teaches the invention as claimed, see discussion of claim 14, and further teaches: 
wherein the first set of data represents a signal trace of glucose concentration and the second set of data represents insulin intake and/or carbohydrate ingestion, wherein units of insulin intake are displayed above the signal trace, whereby the units of insulin intake appear to push down on the signal trace, and wherein units of carbohydrate ingestion are displayed below the signal trace, whereby the units of carbohydrate ingestion appear to push up on the signal trace (see: Steiger, Fig. 2-6; and paragraph 61-64 and 83, is met by bolus icons 220 for indicating a bolus amount and a bolus time, and carbohydrate icons 228 for indicating a carbohydrate amount and a carbohydrate time, such that glucose data, bolus data, and carbohydrate data can be displayed contemporaneously without obscuring one another).

As per claim 16, Steiger teaches the invention as claimed, see discussion of claim 13, and further teaches: 
a processor configured for receiving a basal value of a medicament, and a display configured for displaying an indicator of the basal value on the one data visualization (see: Steiger, Fig. 6 and 8; and paragraph 76 and 98-99, is met by the basal graphical object being displayed indicative of a basal rate of insulin injected over time).


Claims 5-8, 12, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2013/0338629 to Agrawal.

As per claim 5, Agrawal teaches a method of displaying data pertaining to user glucose concentration values, comprising: 
receiving a set of data about a user, the first set of data representing a glucose concentration value with respect to time (see: Agrawal, Fig. 1; Fig. 3; paragraph 75, is met by computing device; and paragraph 139, is met by receiving a plurality of glucose level readings for a user); 
receiving at least one threshold value (see: Agrawal, Fig. 33; and paragraph 269, 270, and 275, is met by target glucose zone which consists of upper and lower thresholds); and 
displaying the set of data such that the abscissa is time and the ordinate is the glucose concentration value (see: Agrawal, Fig. 1; Fig. 2A; Fig. 33; paragraph 75, 115, and 269, is met by display displaying reports such as shown in Fig. 2A and Fig. 33; paragraph 105, 140, 144, 145, and 269, is met by a report displaying sensor readings of glucose levels), 
wherein the displaying is such that values of the glucose concentration value above the threshold are displayed using a different format than values of the glucose concentration value below the threshold (see: Agrawal, Fig. 33; and paragraph 269, is met by report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, such as hyperglycemic sensor glucose values and/or areas bounded by their plots may be colored yellow, and hypoglycemic sensor glucose values and/or areas bounded by their plots may be colored red).

As per claim 6, Agrawal teaches the invention as claimed, see discussion of claim 5, and further teaches: 
displaying an indicator of the received threshold value along with the displayed set of data (see: Agrawal, Fig. 33; and paragraph 269, 270, and 275, is met by target glucose zone which consists of upper and lower thresholds, where a report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, such as hyperglycemic sensor glucose values and/or areas bounded by their plots may be colored yellow, and hypoglycemic sensor glucose values and/or areas bounded by their plots may be colored red).

As per claim 7, Agrawal teaches the invention as claimed, see discussion of claim 5, and further teaches: 
receiving at least one alert value; and displaying an indication of the at least one alert value along with the displayed set of data (see: Agrawal, Fig. 2A; Fig. 33; and paragraph 106, 144-145, 269, 270, and 275, is met by notification events which can be visual alarms of a rise and peak line, and/or target glucose zone which consists of upper and lower thresholds, where a report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, such as hyperglycemic sensor glucose values and/or areas bounded by their plots may be colored yellow, and hypoglycemic sensor glucose values and/or areas bounded by their plots may be colored red).

As per claim 8, Agrawal teaches the invention as claimed, see discussion of claim 5, and further teaches: 
receiving at least one alarm value; and displaying an indication of the at least one alarm value along with the displayed set of data (see: Agrawal, Fig. 2A; Fig. 33; and paragraph 106, 144-145, 269, 270, and 275, is met by notification events which can be visual alarms of a rise and peak line, and/or target glucose zone which consists of upper and lower thresholds, where a report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, such as hyperglycemic sensor glucose values and/or areas bounded by their plots may be colored yellow, and hypoglycemic sensor glucose values and/or areas bounded by their plots may be colored red). 

As per claim 12, Agrawal teaches the invention as claimed, see discussion of claim 5, and further teaches: 
wherein the threshold value is entered by a user (see: Agrawal, Fig. 33; and paragraph 88, 96, 126, and 269, is met by report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, where such values are exemplary and while allowing manual entry of data and modification of the subject’s custom settings including by a report wizard that allows a user to define and input parameters, and direct user input including settings temporary rates).

As per claim 17, Agrawal teaches a system for displaying data pertaining to user glucose concentration values, comprising: 
a continuous glucose sensor configured for (see: Agrawal, Fig. 1; Fig. 3; paragraph 75, is met by computing device, glucose meter or sensor): 
receiving a set of data about a user, the first set of data representing a glucose concentration value with respect to time (see: Agrawal, Fig. 1; Fig. 3; paragraph 75, is met by computing device; and paragraph 139, is met by receiving a plurality of glucose level readings for a user); and 
receiving at least one threshold value (see: Agrawal, Fig. 33; and paragraph 269, 270, and 275, is met by target glucose zone which consists of upper and lower thresholds); and 
a display configured for displaying the set of data such that the abscissa is time and the ordinate is the glucose concentration value (see: Agrawal, Fig. 1; Fig. 2A; Fig. 33; paragraph 75, 115, and 269, is met by display displaying reports such as shown in Fig. 2A and Fig. 33; paragraph 105, 140, 144, 145, and 269, is met by a report displaying sensor readings of glucose levels), 
wherein the displaying is such that values of the glucose concentration value above the threshold are displayed using a different format than values of the glucose concentration value below the threshold (see: Agrawal, Fig. 33; and paragraph 269, is met by report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, such as hyperglycemic sensor glucose values and/or areas bounded by their plots may be colored yellow, and hypoglycemic sensor glucose values and/or areas bounded by their plots may be colored red).

As per claim 18, Agrawal teaches the invention as claimed, see discussion of claim 17, and further teaches: 
a display configured for displaying an indicator of the received threshold value along with the displayed set of data (see: Agrawal, Fig. 33; and paragraph 269, 270, and 275, is met by target glucose zone which consists of upper and lower thresholds, where a report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, such as hyperglycemic sensor glucose values and/or areas bounded by their plots may be colored yellow, and hypoglycemic sensor glucose values and/or areas bounded by their plots may be colored red).

As per claim 19, Agrawal teaches the invention as claimed, see discussion of claim 17, and further teaches: 
a continuous glucose sensor configured for receiving at least one alert value; and a display configured for displaying an indication of the at least one alert value along with the displayed set of data (see: Agrawal, Fig. 2A; Fig. 33; and paragraph 106, 144-145, 269, 270, and 275, is met by notification events which can be visual alarms of a rise and peak line, and/or target glucose zone which consists of upper and lower thresholds, where a report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, such as hyperglycemic sensor glucose values and/or areas bounded by their plots may be colored yellow, and hypoglycemic sensor glucose values and/or areas bounded by their plots may be colored red).

As per claim 20, Agrawal teaches the invention as claimed, see discussion of claim 17, and further teaches: 
a continuous glucose sensor configured for receiving at least one alarm value; and a display configured for displaying an indication of the at least one alarm value along with the displayed set of data (see: Agrawal, Fig. 2A; Fig. 33; and paragraph 106, 144-145, 269, 270, and 275, is met by notification events which can be visual alarms of a rise and peak line, and/or target glucose zone which consists of upper and lower thresholds, where a report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone from hypoglycemic and hyperglycemic values, such as hyperglycemic sensor glucose values and/or areas bounded by their plots may be colored yellow, and hypoglycemic sensor glucose values and/or areas bounded by their plots may be colored red).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0338629 to Agrawal.

As per claim 9, Agrawal teaches the invention as claimed, see discussion of claim 5, and while Agrawal does not specifically teach the limitation wherein the threshold value varies with respect to time with respect to Agrawal’s Fig. 33 graph report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone (see: Agrawal, Fig. 33; and paragraph 269), Agrawal does teach that thresholds could vary depending upon various factors such as the time of day, the day of the month, and the season, when utilizing graphs to detect a blood glucose level event occurrence (see: Agrawal, Fig. 27, and paragraph 254 and 261). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the graph report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone as taught by Agrawal to include thresholds could vary depending upon various factors such as the time of day, the day of the month, and the season as taught by Agrawal with the motivation of, in response to an event occurrence, providing a corresponding recommendation related to a condition associated with limited increase in glucose level (see: Agrawal, paragraph 254).

As per claim 10, Agrawal teaches the invention as claimed, see discussion of claim 5, and while Agrawal does not specifically teach the limitation wherein the threshold value varies periodically over time with respect to Agrawal’s Fig. 33 graph report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone (see: Agrawal, Fig. 33; and paragraph 269), Agrawal does teach that thresholds could vary depending upon various factors such as the time of day, the day of the month, and the season, when utilizing graphs to detect a blood glucose level event occurrence (see: Agrawal, Fig. 27, and paragraph 254 and 261). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the graph report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone as taught by Agrawal to include thresholds could vary depending upon various factors such as the time of day, the day of the month, and the season as taught by Agrawal with the motivation of, in response to an event occurrence, providing a corresponding recommendation related to a condition associated with limited increase in glucose level (see: Agrawal, paragraph 254).

As per claim 11, Agrawal teaches the invention as claimed, see discussion of claim 10, and while Agrawal does not specifically teach the limitation wherein the period is one day with respect to Agrawal’s Fig. 33 graph report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone (see: Agrawal, Fig. 33; and paragraph 269), Agrawal does teach that thresholds could vary depending upon various factors such as the time of day, days, the day of the month, and the season, when utilizing graphs to detect a blood glucose level event occurrence (see: Agrawal, Fig. 27, and paragraph 126, 254, and 261). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the graph report rendered with visually distinguishable characteristics to distinguish sensor glucose values that fall within the target glucose zone as taught by Agrawal to include thresholds could vary depending upon various factors such as the time of day, days, the day of the month, and the season as taught by Agrawal with the motivation of, in response to an event occurrence, providing a corresponding recommendation related to a condition associated with limited increase in glucose level (see: Agrawal, paragraph 254).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626